      Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 1 of 36 PageID #:1



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

SUSAN GOLDFINE RAAB, on behalf                   )
of herself and others similarly situated,        )
                                                 )
                                                 )
                       Plaintiff,                )
                                                 )
                       v.                        ) Civil Action No.:
                                                 )
                                                 )
MARRIOTT INTERNATIONAL, INC.                     ) CLASS ACTION COMPLAINT
and STARWOOD HOTELS &                            )
RESORTS WORLDWIDE, LLC,                          ) JURY TRIAL DEMANDED
                                                 )
                                                 )
                       Defendants.               )
                                                 )

                                CLASS ACTION COMPLAINT

       Plaintiff Susan Goldfine Raab by and through undersigned counsel, on behalf of herself

and all others similarly situated, allege the following claims and causes of action against

Defendants Marriott International, Inc. (“Marriott”) and Starwood Hotels & Resorts Worldwide,

LLC (“Starwood”) (collectively, “Defendants”), based upon personal knowledge and on

information and belief derived from, among other things, investigation of counsel and review of

public documents as to all other matters.

                                    SUMMARY OF THE ACTION

               Plaintiff brings this class action against Marriott and Starwood for their failure to

secure and safeguard its guests’ names, phone numbers, email addresses, passport numbers, dates

of birth, credit card numbers and credit card expiration dates (“Personal Identifying Information”).

               Starwood collected Plaintiff and Class Members’ Personal Identifying Information

at the time guests registered on its website, checked-in to one of its hotels, enrolled in its loyalty

program (“SPG Loyalty Program”), and used a dining or retail service within its property.
      Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 2 of 36 PageID #:2



                Beginning in 2014 (or perhaps even earlier) and continuing through November

2018, cyber criminals exploited vulnerabilities in Marriott and Starwood’s network and stole

guests’ Personal Identifying Information (“Data Breach”).

                On November 30, 2018, Marriott disclosed that the massive Data Breach potentially

exposed the personal data of 500 million guests. It is the second biggest corporate data breach in

history. Despite the staggering magnitude of this breach, Marriott claimed it did not discover it

until November 19, 2018. Cyber criminals have had four full years of unencumbered access to

personal and confidential information of hundreds of millions of guests before Marriott even

notified its guests.

                Marriott has publicly acknowledged that the Data Breach resulted, at least in part,

from vulnerabilities in a database containing sensitive information it gleaned from guests at its

Starwood-branded hotels, noting in an 8-K filed on November 30, 2018 that it was “devoting the

resources necessary to phase out Starwood systems and accelerate the ongoing security

enhancements to [its] network.” The opportunities that any such faults created for cyber criminals

were greatly enhanced by Marriott’s systemic incompetence and uninterested approach to data

security. Indeed, Marriott failed to employ sufficient security measures to avoid the Data Breach

despite the fact that Starwood—which Marriott acquired in 2016 and whose database it admitted

to have been compromised in the Data Breach—had reported a data breach relating to 54 of its

hotels in November of 2015. Despite this data breach, as well as numerous other high-profile data

breaches at other major American corporations (including Equifax and Target) during the four

years between the initial breach and its discovery, Marriott took no steps to assure that its systems

were secure.




                                                     2
      Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 3 of 36 PageID #:3



               On information and belief, Plaintiff and Class Members’ Personal Identifying

Information was improperly handled and stored, was unencrypted, and was not kept in accordance

with applicable, required, and appropriate cyber-security protocols, policies, and procedures. As a

result, Plaintiff and Class Members’ Personal Identifying Information was compromised and

stolen.

               Plaintiff and Class Members have had their privacy rights violated and been

exposed to increased risk of fraud and identify theft. Plaintiff and Class Members are further

damaged as their Personal Identifying Information remains in Marriott’s possession, without

adequate protection, and is also in the hands of those who obtained it for its commercial value,

without Plaintiff or Class Members’ consent.

                                 JURISDICTION AND VENUE

               This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds

$5,000,000, exclusive of interests and costs, there are more than 100 class members, and at least

one class member is a citizen of a state different from Defendants and is a citizen of a foreign state.

Subject matter jurisdiction also arises under 28 U.S.C. § 1331 based on the claim asserted under

the Federal Stored Communications Act, 18 U.S.C. § 2702. The Court also has supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

               Venue is proper under 28 U.S.C. § 1391(b) and (c) because Defendants are

corporations that do business in and are subject to personal jurisdiction in this District, and because

a substantial part of the events or omissions giving rise to the claims in this action occurred in or

emanated from this District.




                                                      3
      Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 4 of 36 PageID #:4



                                           PARTIES

Plaintiff

               Plaintiff Susan Goldfine Raab is a resident of Highland Park, Illinois. Ms. Raab has

repeatedly stayed at Starwood properties in the United States and abroad. She opened a Starwood

Preferred Guest account on or about 2006. Ms. Raab provided her personal and confidential

information to Starwood, including but not limited to her passport number, on the basis that they

would keep her information secure, and employ reasonable and adequate security measures to

ensure that hackers would not compromise her information, and notify her promptly in the event

of a breach. During the time Starwood had possession of Ms. Raab’s credit card number and

expiration date there was instances of fraudulent activity on the card by unknown individuals. As

a result of the Data Breach, Ms. Raab is taking measures that she otherwise would not have to

ensure that her identify is not stolen and that her accounts are not compromised.

Defendants

               Marriott is a Delaware corporation with its principal place of business and

headquarters in Bethesda, Maryland, located at 10400 Fernwood Road. Marriott is a worldwide

operator, franchisor, and licensor of hotel, residential, and timeshare properties under numerous

brand names at different price and service points. On September 23, 2016, Marriott completed the

acquisition of Starwood through a series of transactions, after which Starwood became an indirect

wholly-owned subsidiary of Marriott. Through Starwood, Marriott operates hotels and/or resorts

as well as other timeshare properties under the following brands: Westin, Sheraton, Luxury

Collection, Four Points by Sheraton, W Hotels, St. Regis, Le Méridien, Aloft, Element, Tribute

Portfolio and Design Hotels.




                                                    4
      Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 5 of 36 PageID #:5



                Starwood was an American hotel and leisure company with a principal place of

business and headquarters in Stamford, Connecticut and is an indirect wholly-owned subsidiary of

Marriott. Marriott purchased Starwood for $13.6 billion in a merger that was finalized on

September 23, 2016. Starwood hotels, resorts and timeshare properties operated by Marriott

include the following brands: Westin, Sheraton, Luxury Collection, Four Points by Sheraton, W

Hotels, St. Regis, Le Méridien, Aloft, Element, Tribute Portfolio and Design Hotels. According to

Marriott’s Form 8-K filed on November 30, 2018, the Data Breach affected Starwood’s legacy

customer-reservation database.

                                  FACTUAL ALLEGATIONS

                Prior to its merger with Marriott, Starwood was one of the largest hotel and leisure

companies in the world. It owned, operated, franchised and managed hotels, resorts, spas,

residences and vacation ownership properties under its 11 owned brands: Westin Hotels; Sheraton

Hotels and Resorts, The Luxury Collection, Four Points by Sheraton, W Hotels, St. Regis, Le

Méridien, Aloft Hotels, Element by Westin, Tribute Portfolio, and Design Hotels.1

                When booking reservations at a Marriott property, including its Starwood brand

properties, customers provide Marriott with sensitive Personal Identifying Information, including

their names, phone numbers, email addresses, passport numbers, dates of birth, credit card

numbers and credit card expiration dates.

                Furthermore, Starwood collected Personal Identifying Information through its

heavily marketed SPG Loyalty Program which it promoted as an award-winning proprietary

frequent traveler, customer loyalty, and multi-brand marketing program that encourages its




       1
           Starwood. 2015 Form 10-K Annual Report, at 2.


                                                     5
      Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 6 of 36 PageID #:6



members to concentrate their stays within Starwood’s numerous brands and to try new hotels in

the Starwood family, allowing members to earn and redeem points for room stays, room upgrades

and airline flights, with no blackout dates. In 2015, SPG Loyalty Program members purchased

approximately 50% of its room nights. 2

               In November 2015, Marriott announced it would purchase Starwood for $13.6

billion dollars creating the world’s largest hotel company.3

               At December 31, 2015, Starwood’s hotel business included 1,282 owned, managed

or franchised hotels with approximately 362,300 rooms, comprising 32 hotels that it owned or

leased or in which it had a majority equity interest, 608 hotels managed by it on behalf of third-

party owners (including entities in which we have a minority equity interest) and 642 hotels for

which it receives franchise fees. Additionally, Starwood’s vacation ownership and residential

business included 15 stand-alone vacation ownership resorts and residential properties.4

               With the merger complete, Marriott ended 2017 with more than 6,500 properties in

30 hotel brands spanning 127 countries and territories.5

Marriott Knew The Importance Of Data Security Prior To The Data Breach

               Over the past decade, a series of high-profile data breaches at major American

institutions has highlighted the extreme risks to consumers who share their personal data to




       2
          Id. at 1.
       3
          http://news.marriott.com/2015/11/marriott-international-to-acquire-starwood-hotels-
resorts-worldwide-creating-the-worlds-largest-hotel-company/ (last accessed November 30,
2018)
        4
          Starwood. 2015 Form 10-K Annual Report, at 2.
        5
          Marriott International, Inc. 2017 Annual Report, https://marriott.gcs-web.com/static-
files/b82978a6-9d28-4e38-9855-fc4ae2cebe11 (last accessed November 30, 2018)


                                                    6
      Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 7 of 36 PageID #:7



conduct business with such corporations and the corresponding need for those corporations to

safeguard personal data.

               Data breaches of the type at issue in this action present both immediate and ongoing

risks to consumers. Cyber criminals may use or sell to others for use the type of information

compromised by the Data Breach—including, but not limited to, names, phone numbers, email

addresses, passport numbers, dates of birth, dates of check-in and departure, and credit card

numbers and expiration dates—to, among other things, (i) gain access to individuals’ electronic

accounts, including social media and bank and credit card accounts, (ii) impersonate consumers in

a manner detrimental to their finances or personal reputations, including by creating new accounts

without authorization, and (iii) harass, blackmail or otherwise target individuals for fraud or other

crimes. Once a breach occurs, consumers whose personal information is used to their detriment

are required to undertake costly and time-consuming remedial measures including, among other

things, disputing and potentially prosecuting claims regarding contested charges and taking steps

to repair damage to credit ratings and other reputational harm. Such consumers also face risks of

civil litigation initiated by creditors based on false charges to their accounts.

               Even if personal information is not used to consumers’ detriment upon initially

being compromised, consumers remain subject to ongoing risks, requiring them to take various

remedial steps lest identity thieves use their Personal Identifying Information for nefarious

purposes months, years or decades later. These remedial steps, which include, among other things,

potentially cancelling accounts, monitoring activity on such accounts, changing passport numbers,

and otherwise remaining vigilant for years or even decades to ascertain whether their information

is being used to their detriment, are costly, time-consuming, mentally and emotionally harmful,

and nerve-wracking to consumers.



                                                       7
      Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 8 of 36 PageID #:8



               Marriott maintains electronic databases in which it stores Personal Identifying

Information divulged by all guests who stay at Marriott properties, including the Starwood

database, which contain information regarding guests who stayed at properties that Marriott has

admitted were compromised in the Data Breach. Guests disclose this information to Marriott,

among other reasons, for the purposes of making reservations at Marriott-controlled hotels. Guests

who disclose this information reasonably expect that Marriott will hold it in confidence and protect

it from being compromised.

               At the time of the Data Breach, Marriott, having observed numerous well

publicized data breaches involving major corporations over the last decade plus, was well aware

of the likelihood and repercussions of cybersecurity threats.

               Indeed, Starwood, which Marriott acquired in 2016 and whose system Marriott has

identified as having been breached, announced in November of 2015 that databases at 54 of its

hotels had been hacked, placing the post-acquisition Marriott on notice of significant security risks

at Starwood.6 The breach was announced in the very same week that Marriott announced its plan

to acquire Starwood. Despite this red flag, Marriott failed to address the problem.

Marriott Takes Four Years To Discover The Data Breach And Delays Informing Impacted
Guests

               According to Marriott’s press release, it received an alert from an internal system

on September 8, 2018 that there was an attempt to access the Starwood guest reservation database.7




       6
          https://www.starwoodhotels.com/Media/PDF/Corporate/Press_Release.pdf (last
accessed November 30, 2018)
        7
          Marriott Announces Starwood Guest Reservation Database Security Incident,
http://news.marriott.com/2018/11/marriott-announces-starwood-guest-reservation-database-
security-incident/ (last accessed November 30, 2018)


                                                     8
      Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 9 of 36 PageID #:9



               The investigation by Marriott began and it learned that since 2014 – four years

earlier – unauthorized users had gained access to the Starwood network and been undetected in its

system.8 In fact, these unauthorized users had such access before, during and after the November

2015 data theft incident.

               Marriott’s investigation further revealed that unauthorized users had copied and

encrypted information, as well as attempted to remove it.9

               On November 19, 2018, Marriott decrypted the information and confirmed that

the contents were from its Starwood guest reservation database.10

               Marriott has confirmed that approximately 500 million guests who made a

reservation at a Starwood property since 2014 may have been impacted. The database contains

some combination of name, mailing address, phone number, email address, passport number, SPG

Loyalty Program account information, date of birth, gender, arrival and departure information,

reservation date, and communication preferences. For other guests, the information also includes

payment card numbers and payment card expiration dates. Furthermore, other guests’ accounts

included a name and potentially a mailing address, email address, or other personal information.11

               According to Gus Hosein, executive director of Privacy International, “[Marriott]

can say all they want that they take security seriously, but they don’t if you can be hacked over a

four-year period without noticing.”12


       8
          Id.
       9
          Id.
        10
           Id.
        11
           Id.
        12
           Amie Tsang & Adam Stariano, “Marriott Breach Exposes Data of Up to 500 Million
Guests,” The New York Times, available at
https://www.nytimes.com/2018/11/30/business/marriott-data-breach.html (last accessed
November 30, 2018).


                                                    9
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 10 of 36 PageID #:10



Personal Identifying Information Is Valuable To Thieves

               Personal Identifying Information is frequently targeted and highly coveted by cyber

criminals.

               Richard Gold, head of security engineering at the cybersecurity firm Digital

Shadows, said “hotels are an attractive target for hackers because they hold a lot of sensitive

information, including credit card and passport details, but often don’t have security standards as

tough as those of more regulated industries, like banking.”13

               Mr. Gold thought the Marriott breach was “among the largest of consumer data, on

par with breaches at Yahoo and the credit-storing giant, Equifax.”14

               Despite publicly available knowledge from frequent public announcements of data

breaches, Marriott recklessly maintained an insufficient and inadequate system to protect the

Personal Identifying Information of Plaintiff and Class Members from cyber criminals.

Marriott Failed To Segregate Payment Card Data From Personal Identifying Information

               The Payment Card Industry Data Security Standard (“PCI DSS”) is a set of

requirements designed to ensure that companies maintain consumer credit and debit card

information in a secure environment.

               According to the PCI Security Standards Council, “PCI DSS provides a baseline of

technical and operational requirements designed to protect cardholder data.”15

               One PCI DSS requirement is to protect stored cardholder data. Cardholder data

includes Primary Account Number, Cardholder Name, Expiration Date, and Service Code.


       13
        Id.
       14
        Id.
     15
        PCI SECURITY STANDARDS COUNCIL, PAYMENT CARD INDUSTRY DATA
SECURITY STANDARD VERSION 2.0 at 5 (October 2010) (hereafter PCI Version 2).


                                                    10
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 11 of 36 PageID #:11



“Network segmentation of, or isolating (segmenting), the cardholder data environment from the

remainder of an entity’s network is not a PCI DSS requirement.”16 However, segregation is

recommended because, among other reasons, “[i]t’s not just cardholder data that’s important;

criminals are also after personally identifiable information (PII) and corporate data.”17

                  Marriott has failed to provide a clear understanding of how the Data Breach

occurred and its full effects on consumers payment card data. Without such detailed disclosure,

Plaintiff and Class Members are unable to take the necessary precautions to prevent continued

misuse of their personal information.

                  The Data Breach was caused and enabled by Marriott’s knowing violation of its

obligations to abide by industry standards in protecting its customers’ payment card data.

This Data Breach Will Result In Additional Identify Theft And Identify Fraud

                  The harm from Marriott’s failure to keep Plaintiff and Class Members’ data secure

will be severe.

                  The Federal Trade Commission (“FTC”) estimates that as many as 10 million

Americans have their identities stolen each year. As the FTC recognizes, once identity thieves

have personal information, “they can drain your bank account, run up your credit cards, open new

utility accounts, or get medical treatment on your health insurance.”18




       16
            Id.
       17
            Verizon 2014 PCI Compliance Report, available at
http://www.nocash.info.ro/wpcontent/ uploads/2014/02/ Verizon_pci-report-2014.pdf
(hereafter “2014 Verizon Report”), at 54
         18
            Warning Signs of Identity Theft, available at
 https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft (last accessed
November 30, 2018).


                                                     11
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 12 of 36 PageID #:12



               Plaintiff and Class Members now face years of constant surveillance of their

financial and personal records, monitoring, and loss of rights. The Class is incurring and will

continue to incur such damages in addition to any fraudulent credit and debit card charges incurred

by them and the resulting loss of use of their credit and access to funds, whether such charges are

ultimately reimbursed by the credit card companies.

Marriott’s Response To The Data Breach Is Insufficient

               The untimely and inadequate notification of the Data Breach further has damaged

Plaintiff and Class Members. Marriott should have timely disclosed to Plaintiff and Class Members

that their Personal Identifying Information was compromised. A timely disclosure would have

allowed Plaintiff and Class Members to take appropriate measures to monitor and protect their

accounts.

                In addition, Marriott’s offer of one year of free enrollment in Web Watcher is

inadequate. Data thieves will be aware of the one-year expiration period offered to guests and can

simply wait out the time as is the typical modus operandi of such cyber criminals.

Plaintiff And Class Members Suffered Damages

               The Data Breach was a direct and proximate result of Marriott’s failure to properly

protect Plaintiff and Class Members’ Personal Identifying Information from unauthorized access,

use, and disclosure, as required by various state and federal regulations, and industry practices. It

was further the result of Marriott’s failure to establish and implement appropriate administrative,

technical, and physical safeguards to ensure the security and confidentiality of Plaintiff and Class

Members’ Personal Identifying Information.




                                                     12
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 13 of 36 PageID #:13



               Marriott did not obtain Plaintiff and Class Members’ consent to disclose their

Personal Identifying Information to any other person as required by applicable law and industry

standards.

               As a direct and proximate result of Marriott’s wrongful action and inaction and the

resulting Data Breach, Plaintiff and Class Members have been placed at an imminent, immediate,

and continuing increased risk of harm from identity theft and identity fraud, requiring them to take

the time and effort to mitigate the actual and potential impact of the Data Breach on their lives

including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies, contacting

their financial institutions, closing or modifying financial accounts, changing passport numbers,

and closely reviewing and monitoring their credit reports and accounts for unauthorized activity.

               Marriott’s wrongful actions and inaction directly and proximately caused the theft

and dissemination into the public domain of Plaintiff and Class Members’ Personal Identifying

Information, causing them to suffer, and continue to suffer, economic damages and other actual

harm for which they are entitled to compensation, including:

               a.      theft of their personal and financial information;

               b.      the imminent and certainly impending injury flowing from potential fraud

               and identify theft posed by their passport, credit/debit card, and personal and

               confidential information being placed in the hands of criminals;

               c.      the untimely and inadequate notification of the Data Breach;

               d.      the improper disclosure of their Personal Identifying Information;

               e.      loss of privacy;

               f.      ascertainable losses in the form of out-of-pocket expenses and the value of

               their time reasonably incurred to remedy or mitigate the effects of the Data Breach;



                                                    13
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 14 of 36 PageID #:14



               g.      ascertainable losses in the form of deprivation of the value of their Personal

               Identifying Information for which there is a well-established national and

               international market;

               h.      overpayments to Marriott for products and services purchased during the

               Data Breach in that a portion of the price paid for such products and services by

               Plaintiff and Class Members to Marriott was for the costs of reasonable and

               adequate safeguards and security measures that would protect customers’ Personal

               Identifying Information, which Marriott did not implement and, as a result, Plaintiff

               and Class Members did not receive what they paid for and were overcharged by

               Marriott;

               i.      the loss of use of and access to their account funds and costs associated with

               inability to obtain money from their accounts or being limited in the amount of

               money they were permitted to obtain from their accounts; and

               j.      deprivation of rights they possess under the various state statutes.

                               CLASS ACTION ALLEGATIONS

               Plaintiff seeks relief in her individual capacity and as representative of all others

who are similarly situated. Pursuant to Fed. R. Civ. P. 23(a) and (b)(2), (b)(3), and (c)(4), Plaintiff

seeks certification of the following nationwide class (the “Class” or “Nationwide Class”): all

persons residing in the United States whose Personal Identifying Information was accessed,

compromised, or stolen from Marriott or Starwood in the Data Breach.

               Plaintiff also seeks certification of state-by-state claims pursuant to Fed. R. Civ. P.

23(a), (b)(2), (b)(3) and (c)(4) in the alternative to the nationwide claims, as well as statutory

claims under state data breach statutes and consumer protection statutes, on behalf of separate



                                                      14
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 15 of 36 PageID #:15



statewide subclasses for each State, the District of Columbia, Puerto Rico, and the Virgin Islands

(the “Statewide Subclasses” or the “Subclasses”) as follows: all persons in each of the following

States or Territories whose Personal Identifying Information was accessed, compromised, or stolen

from Marriott or Starwood in the Data Breach:

       Alabama; Alaska; Arizona; Arkansas; California; Colorado; Connecticut; Delaware;
       District of Columbia; Florida; Georgia; Hawaii; Idaho; Illinois; Indiana; Iowa; Kansas;
       Kentucky; Louisiana; Maine; Maryland; Massachusetts; Michigan; Minnesota; Missouri;
       Montana; Nebraska; Nevada; New Hampshire; New Jersey; New Mexico; New York;
       North Carolina; North Dakota; Ohio; Oklahoma; Oregon; Pennsylvania; Puerto Rico;
       Rhode Island; South Carolina; South Dakota; Tennessee; Texas; Utah; Vermont; Virginia;
       Virgin Islands; Washington; West Virginia; Wisconsin; Wyoming.

               Plaintiff reserves the right to revise the definitions of the Nationwide Class and/or

Statewide Subclasses based upon information learned through discovery.

               Excluded from each of the Nationwide Class and each State Subclass are Marriott

and Starwood, including any entity in which Marriott or Starwood has a controlling interest, is a

parent or subsidiary, or which is controlled by Marriott or Starwood, as well as the officers,

directors, affiliates, legal representatives, heirs, predecessors, successors, and assigns of Marriott

and Starwood. Also excluded are the judges and court personnel in this case and any members of

their immediate families.

               Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Class are so numerous

that the joinder of all members is impractical. While the exact number of Class members is

unknown to Plaintiff at this time, Marriott has acknowledged that information of over 500 million

customers may have been compromised.

               Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and

fact common to the Class, which predominate over any questions affecting only individual Class

members. These common questions of law and fact include, without limitation:



                                                     15
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 16 of 36 PageID #:16



               a.       whether Marriott violated the various state Deceptive and Unfair Trade

               Practices Act by failing to implement reasonable security procedures and practices;

               b.       whether Marriott violated laws by failing to promptly notify Class Members

               their personal information had been compromised;

               c.       whether Class Members may obtain injunctive relief against Marriott under

               privacy laws to require that it safeguard or destroy, rather than retain, the Personal

               Identifying Information of Plaintiff and Class Members;

               d.       which security procedures and which data-breach notification procedure

               should Marriott be required to implement as part of any injunctive relief ordered by

               the Court;

               e.       whether Marriott has an implied contractual obligation to use reasonable

               security measures;

               f.       whether Marriott has complied with any implied contractual obligation to

               use reasonable security measures;

               g.       what security measures, if any, must be implemented by Marriott to comply

               with its implied contractual obligations;

               h.       whether Marriott violated state privacy laws in connection with the actions

               described herein; and

               i.       what the nature of the relief should be, including equitable relief, to which

               Plaintiff and the Class Members are entitled.

               All members of the proposed Class are readily ascertainable. Marriott has access to

addresses and other contact information for millions of members of the Class, which can be used

for providing notice.



                                                     16
     Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 17 of 36 PageID #:17



                Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of those of other

Class members because Plaintiff’s personal and confidential information, like that of every other

Class Member, was accessed, compromised, or stolen from Marriott’s system.

                Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

adequately represent and protect the interests of the members of the Class. Plaintiff’s Counsel are

competent and experienced in litigating class actions, including privacy litigation.

                Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is superior

to other available methods for the fair and efficient adjudication of this controversy since joinder

of all the members of the Class is impracticable. Furthermore, the adjudication of this controversy

through a class action will avoid the possibility of inconsistent and potentially conflicting

adjudication of the asserted claims. There will be no inordinate difficulty in the management of

this action as a class action.

                Damages for any individual class member are likely insufficient to justify the cost

of individual litigation, so that in the absence of class treatment, Marriott’s violations of law

inflicting substantial damages in the aggregate would go un-remedied without certification of the

Class.

                Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2),

because Marriott has acted or has refused to act on grounds generally applicable to the Class, so

that final injunctive relief or corresponding declaratory relief is appropriate as to the Class as a

whole.

                                     CLAIMS FOR RELIEF

                                 FIRST CAUSE OF ACTION
                            BREACH OF IMPLIED CONTRACT
                        (On Behalf of Plaintiff and the Nationwide Class)



                                                     17
     Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 18 of 36 PageID #:18



                Plaintiff incorporates the substantive allegations contained in paragraphs 1 through

60 as if fully set forth herein.

                Marriott and Starwood solicited and invited Plaintiff and Class Members to include

significant Personal Identifying Information when using its reservation system, including making

it mandatory for inclusion in its SPG Loyalty Program. As such, Plaintiff and Class Members share

personal and confidential information including names, phone numbers, email addresses, passport

numbers, dates of birth, credit card numbers and credit card expiration dates.

                Marriott and Starwood then invited Plaintiff and Class Members to continually use

its SPG Loyalty Program to book rooms, and earn and redeem rewards. Plaintiff and Class

Members accepted certain offers made by Starwood in connection with use of the SPG Loyalty

Program, continuing to allow Starwood and Marriott to store, maintain, and safeguard their

personal and confidential information.

                When Plaintiff and Class Members provided their Personal Identifying Information

to make a reservation with Starwood or in connection with joining the SPG Loyalty Program, they

entered into implied contracts with the Starwood, pursuant to which Starwood and later Marriott

agreed to safeguard their information, and to timely and accurately notify Plaintiff and Class

Members if their data had been breached or compromised.

                Plaintiff and Class Members would not have provided and entrusted their Personal

Identifying Information to Starwood and Marriott in connection with making reservations or

joining the SPG Loyalty Program in the absence of the implied contract between them.

                Plaintiff and Class Members fully performed their obligations under the implied

contracts with Marriott and Starwood.




                                                    18
     Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 19 of 36 PageID #:19



                Marriott and Starwood breached the implied contracts it made with Plaintiff and

Class Members by failing to safeguard and protect the Personal Identifying Information of Plaintiff

and Class Members and by failing to provide timely and accurate notice to them that their

information was compromised in and as a result of the Data Breach.

                As a direct and proximate result of Marriott and Starwood’s breaches of the implied

contracts with Plaintiff and Class Members, Plaintiff and Class Members sustained actual losses

and damages as described in detail herein.

                               SECOND CAUSE OF ACTION
                                        NEGLIGENCE
                        (On Behalf of Plaintiff and the Nationwide Class)

                Plaintiff incorporates the substantive allegations contained in paragraphs 1 through

68 as if fully set forth herein.

                Upon accepting and storing Plaintiff and Class Members’ personal and confidential

information in its respective computer database systems, Marriott undertook and owed a duty to

Plaintiff and Class Members to exercise reasonable care to secure and safeguard that information

and to utilize commercially reasonable methods to do so. Marriott knew, acknowledged, and

agreed the information was private and confidential and would be protected as private and

confidential.

                The law imposes an affirmative duty on Marriott to timely disclose the

unauthorized access and theft of personal and confidential information to Plaintiff and the Class

so Plaintiff and Class Members could take appropriate measures to mitigate damages, protect

against adverse consequences, and thwart future misuse of their information.

                Marriott breached its duty to notify Plaintiff and Class Members of the

unauthorized access by failing to notify Plaintiff and Class Members of the Data Breach until



                                                    19
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 20 of 36 PageID #:20



November 30, 2018. To date, although it has been months since the breach was discovered, and

four years since the breach commenced, Marriott has not provided sufficient information to

Plaintiff and Class Members regarding the extent of the unauthorized access and continues to

breach its disclosure obligations to Plaintiff and the Class.

               Marriott also breached its duty to Plaintiff and the Class Members to adequately

protect and safeguard this information by knowingly disregarding standard information security

principles, despite obvious risks, and by allowing unmonitored and unrestricted access to Plaintiff

and Class Members’ Personal Identifying Information. Furthering its dilatory practices, Marriott

failed to provide adequate oversight of the Personal Identifying Information to which it was

entrusted, resulting in a massive breach of the personal and confidential information of potentially

500 million guests, undetected over a period of four years.

               Through Marriott’s acts and omissions described in this Complaint, including

Marriott’s failure to provide adequate security and its failure to protect Plaintiff and Class

Members’ personal and confidential information from being foreseeably captured, accessed,

disseminated, stolen, and misused, Marriott unlawfully breached its duty to use reasonable care to

adequately protect and secure Plaintiff and Class Members’ information during the time it was

within Marriott’s possession or control.

               Further, through Marriott’s failure to provide timely and clear notification of the

Data Breach to consumers, Marriott prevented Plaintiff and Class Members from taking

meaningful, proactive steps to secure their financial data and bank accounts.

               Upon information and belief, Marriott improperly and inadequately safeguarded

the personal and confidential information of Plaintiff and Class Members by failing to implement

standard industry rules, regulations, and best practices at the time of the Data Breach.



                                                     20
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 21 of 36 PageID #:21



               Marriott’s failure to take proper security measures to protect Plaintiff and Class

Members’ sensitive personal and confidential information violated its duty to protect that data and

prevent its dissemination to third parties.

               Marriott had a common law duty to prevent foreseeable harm to others. This duty

existed because Plaintiff and Class Members were the foreseeable and probable victims of any

inadequate security practices. By collecting and maintaining personal and confidential information

of the Plaintiff and Class Members, and acknowledging that this information needed to be kept

secure, it was foreseeable that they would be harmed in the future if Marriott did not protect

Plaintiff and Class Members’ information from cyber criminals.

               Marriott’s duty also arose under Section 5 of the Federal Trade Commission Act

(“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair practice of failing to use reasonable

measures to protect personal and confidential information. Various FTC publications and data

security breach orders further form the basis of Marriott’s duty. In addition, individual states have

enacted statutes based upon the FTC Act that also created a duty.

               Marriott’s acknowledged the importance of keeping this information secure, and

stated that they sought ‘to use reasonable organizational, technical and administrative measures to

protect Personal Data.”19 Despite acknowledging their responsibility to keep this information

secure, Marriott improperly put the burden on Plaintiff and Class Members to notify Marriott if

they suspected that their information was not secure, when individuals would not have access to




       19
          See Privacy Center, Marriott Group Global Privacy Statement,
https://www.marriott.com/about/privacy.mi (last accessed Nov. 30, 2018).


                                                     21
     Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 22 of 36 PageID #:22



this information, and Defendant was in a superior position to know this information, and were in

the exclusive possession of such information.20

                   Marriott’s failure to take proper security measures to protect Plaintiff and Class

Members’ sensitive Personal Identifying Information has caused Plaintiff and Class Members to

suffer injury and damages. As a direct and proximate result of Marriott’s negligence, Plaintiff and

members of the Class and Subclasses have been (and continue to be) injured and have suffered

(and will continue to suffer) the damages described above.

                             THIRD CAUSE OF ACTION
               BREACH OF STATE DATA PRIVACY AND NOTICE STATUTES
                         (On Behalf of the Statewide Subclasses)

                   Plaintiff incorporates the substantive allegations contained in paragraphs 1 through

81 as if fully set forth herein.

                   According to state laws in the following states and/or territories in which Marriott

does business and/or in which Plaintiff and/or members of the Statewide Subclasses reside,

Marriott had a duty to implement and maintain reasonable security procedures and/or to timely

inform Plaintiff and the Statewide Subclass members of data breaches related to their Personal

Identifying Information:

                   a.     Alabama: 2018 S.B. 318, Act No. 396 (the “Alabama Data Breach

                   Notification Act”)

                   b.     Alaska: Alaska Stat. §§ 45.48.010, et seq.; 45.50.471, et seq. (the “Personal

                   Information Protection Act”)

                   c.     Arizona: Ariz. Rev. Stat. § 18-545, et seq.



        20
             Id.


                                                        22
Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 23 of 36 PageID #:23



        d.     Arkansas: Ark. Code § 4-110-101, et seq. (the “Personal Information

        Protection Act”)

        e.     California: Cal. Civ. Code § 1798.80, et seq. (the “California Customer

        Records Act”)

        f.     Colorado: Colo. Rev. Stat. §§ 6-1-713, et seq.; 6-1-716, et seq. (the

        “Colorado Security Breach Notification Act”)

        g.     Connecticut: Conn. Gen. Stat. §§ 42-471; 36a-701b

        h.     Delaware: 6 Del. Code Ann. §§ 12B-101, et seq. (the “Delaware Computer

        Security Breach Act”)

        i.     District of Columbia: D.C. Code §§ 28-3851, et seq. (the “District of

        Columbia Consumer Security Breach Notification Act”)

        j.     Florida: Fla. Stat. § 501.171

        k.     Georgia: O.C.G.A. §§ 10-1-910, et seq. (the “Georgia Security Breach

        Notification Act”)

        l.     Hawaii: Haw. Rev. Stat. §§ 487N-1, et seq. (the “Hawaii Security Breach

        Notification Act”)

        m.     Idaho: Idaho Stat. §§ 28-51-104-107

        n.     Illinois: 815 Ill. Comp. Stat. §§ 530/1, et seq. (the “Illinois Personal

        Information Protection Act”)

        o.     Indiana: Ind. Code § 24-4.9-1-1, et seq.

        p.     Iowa: Iowa Code § 715C.1, et seq. (the “Personal Information Security

        Breach Protection Law”)

        q.     Kansas: Kan. Stat. Ann. §§ 50-6,139b; 50-7a01, et seq.



                                               23
Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 24 of 36 PageID #:24



        r.     Kentucky: Ky. Rev. Stat. Ann. §§ 365.732, et seq. (the “Kentucky

        Computer Security Breach Notification Act”)

        s.     Louisiana: La. Rev. Stat. § 51:3071, et seq. (the “Database Security Breach

        Notification Law”)

        t.     Maine: Me. Rev. Stat. tit. 10 § 1346 et seq. (the “Notice of Risk to Personal

        Data Act”)

        u.     Maryland: Md. Comm. Code §§ 14-3501, et seq. (the “Maryland Personal

        Information Protection Act”)

        v.     Massachusetts: Mass. Gen. Laws § 93H-1 et seq.

        w.     Michigan: Mich. Comp. Laws Ann. §§ 445.72, et seq. (the “Michigan

        Identity Theft Protection Act”)

        x.     Minnesota: Minn. Stat. §§ 325E.61, 325E.64

        y.     Mississippi: Miss. Code § 75-24-29

        z.     Missouri: Mo. Rev. Stat. § 407.1500

        aa.    Montana: Mont. Code Ann. §§ 2-6-1501-1503; 30-14-1704(1), et seq.; 33-

        19-321; (the “Computer Security Breach Law”)

        bb.    Nebraska: Neb.Rev.St. § 87-801, et seq. (“Financial Data Protection and

        Consumer Notification of Data Security Breach Act of 2006”)

        cc.    Nevada: Nev. Rev. Stat. §§ 603A.010 et seq., 242.183

        dd.    New Hampshire: N.H. Rev. Stat. Ann. §§ 359-C:19, et seq.

        ee.    New Jersey: N.J. Stat. Ann. §§ 56:8-161, et seq. (the “New Jersey Customer

        Security Breach Disclosure Act”)

        ff.    New Mexico: 2017 H.B. 15, Chap. 36 (the “ Data Breach Notification Act”)



                                            24
Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 25 of 36 PageID #:25



        gg.    New York: N.Y. Gen. Bus. Law § 899-aa (the “Information Security Breach

        and Notification Act”)

        hh.    North Carolina: N.C. Gen. Stat. § 75-60, et seq. (the “North Carolina

        Identity Theft Protection Act”)

        ii.    North Dakota: N.D. Cent. Code §§ 51-30-01, et seq.

        jj.    Ohio: Ohio Rev. Code §§ 1349.19, et seq.

        kk.    Oklahoma: Okla. Stat. Ann. §§ 24-161-166 (the “Security Breach

        Notification Act”)

        ll.    Oregon: Or. Rev. Stat. §§ 646A.600, et seq. (the “Oregon Consumer

        Identity Theft Protection Act”)

        mm.    Pennsylvania: 73 Pa. Stat. §§ 2301, et seq. (the “Breach of Personal

        Information Notification Act”)

        nn.    Puerto Rico: P.R. Laws Ann. tit. 10, §§ 4051, et seq. (the “Citizen

        Information on Data Banks Security Act”)

        oo.    Rhode Island: R.I. Gen. Laws §§ 11-49.3-1, et seq. (the “Rhode Island

        Identify Theft Protection Act of 2015”)

        pp.    South Carolina: S.C. Code Ann. §§ 39-1-90, et seq. (the “South Carolina

        Data Breach Security Act”)

        qq.    South Dakota: S.D. Cod. Laws §§ 20-40-20, et seq.

        rr.    Tennessee: Tenn. Code Ann. §§ 47-18-2107, et seq. (the “Tennessee

        Personal Consumer Information Release Act”)

        ss.    Texas: Tex. Bus. & Com. Code § 521.001, et seq. (the “Identity Theft

        Enforcement and Protection Act”)



                                           25
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 26 of 36 PageID #:26



               tt.     Utah: Utah Code §§ 13-44-101, et seq. (the “Protection of Personal

               Information Act”)

               uu.     Vermont: Vt. Stat. tit. 9 §§ 2430, 2435, et seq. (the “Security Breach Notice

               Act”)

               vv.     Virginia: Va. Code. Ann. §§ 18.2-186.6, et seq. (the “Virginia Personal

               Information Breach Notification Act”)

               ww.     Virgin Islands: V.I. Code tit. 14 §§ 2208, et seq. (the “Identity Theft

               Prevention Act”)

               xx.     Washington: Wash. Rev. Code §§ 19.255.010, et seq. (the “Washington

               Data Breach Notice Act”)

               yy.     West Virginia: W.V. Code §§ 46A-2A-101 et seq.

               zz.     Wisconsin: Wis. Stat. §§ 134.98, et seq.

               aaa.    Wyoming: Wyo. Stat. Ann. §§ 40-12-501, et seq.

               Marriott failed to satisfy its obligations under the foregoing state statutes

concerning data breach notification and data privacy restrictions.

               Timely notification was required, and was appropriate and necessary so that, among

other things, Plaintiff and members of the Class and Subclasses could take appropriate measures

to freeze or lock their credit profiles, avoid unauthorized charges to their credit or debit card

accounts, cancel or change usernames and passwords on compromised accounts, monitor their

account information and credit reports for fraudulent activity, contact their banks or other financial

institutions that issue their credit or debit cards, obtain credit monitoring services, change passport

numbers, and take other steps to mitigate or ameliorate the damages caused by Marriott’s

misconduct.



                                                      26
     Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 27 of 36 PageID #:27



                Marriott breached the duties it owed to Plaintiff and the members of the Class and

Subclasses described above. Marriott breached these duties by, among other things, failing to: (a)

exercise reasonable care and implement adequate security systems, protocols and practices

sufficient to protect the Personal Identifying Information of Plaintiff and the members of the Class

and Subclasses; (b) detect the breach while it was ongoing; (c) maintain security systems consistent

with industry standards; and (d) timely disclose that Plaintiff and the members of the Class and

Subclasses’ Personal Identifying Information in Marriott’s possession had been or was reasonably

believed to have been, stolen or compromised.

                But for Marriott’s wrongful and negligent breach of its duties owed to Plaintiff and

members of the Class and Subclasses, their Personal Identifying Information would not have been

compromised.

                As a direct and proximate result of Marriott’s negligence, Plaintiff and members of

the Class and Subclasses have been (and continue to be) injured and have suffered (and will

continue to suffer) the damages described above.

                           FOURTH CAUSE OF ACTION
               BREACH OF STATE CONSUMER PROTECTION STATUTES
                       (On Behalf of the Statewide Subclasses)

                Plaintiff incorporates the substantive allegations contained in paragraphs 1 through

88 as if fully set forth herein.

                According to state laws in the following states and/or territories in which Marriott

does business and/or in which Plaintiff and/or Class Members reside, Marriott had a duty to refrain

from engaging in unfair, fraudulent or deceptive trade practices:

                a.      Alabama: Ala. Code §§ 8-19-1, et seq. (the “Alabama Deceptive Trade

                Practice Act”)



                                                     27
Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 28 of 36 PageID #:28



        b.      Alaska: Alaska Stat. §§ 45.50.471, et seq. (the “Alaska Consumer

        Protection Act”)

        c.      Arizona: Ariz. Rev. Stat. §§ 44-1521, et seq. (the “Arizona Consumer Fraud

        Act”)

        d.      Arkansas: Ark. Code §§ 4-88-107, et seq. (the “Arkansas Deceptive Trade

        Practices Act”)

        e.      California: Cal. Bus. & Prof. Code §§ 17200, et seq. (the “California Unfair

        Competition Law”); Cal. Civ. Code §§ 1750, et seq. (the “California Consumer

        Legal Remedies Act”)

        f.      Colorado: Colo. Rev. Stat. §§ 6-1-101, et seq. (the “Colorado Consumer

        Protection Act”)

        g.      Connecticut: Conn. Gen. St. § 42-110a et seq. (the “Connecticut Unfair

        Trade Practices Act”)

        h.      Delaware: 6 Del. Code § 12-B-102(d), 6 Del. Code § 25 (the “Delaware

        Consumer Fraud Act”)

        i.      District of Columbia: D.C. Code §§ 28-3904, et seq. (the “District of

        Columbia Consumer Protection Procedures Act”)

        j.      Florida: Fla. Stat. §§ 501.201, et seq. (the “Florida Deceptive and Unfair

        Trade Practices Act”)

        k.      Georgia: Ga. Code §§ 10-1-370, et seq. (the “Georgia Uniform Deceptive

        Trade Practices Act”)

        l.      Hawaii: Haw. Rev. Stat. §§ 480-1, et seq. (the “Hawaii Unfair Practices and




                                             28
Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 29 of 36 PageID #:29



        Unfair Competition Act”); Haw. Rev. Stat. §§ 481A-3, et seq. (the “Hawaii

        Uniform Deceptive Trade Practice Act”)

        m.      Idaho: Idaho Code §§ 48-601, et seq. (the “Idaho Consumer Protection

        Act”)

        n.      Illinois: 815 Ill. Comp. Stat. §§ 505, et seq. (the “Illinois Consumer Fraud

        and Deceptive Business Practices Act”); 815 Ill. Comp. Stat. §§ 510/2, et seq. (the

        “Illinois Uniform Deceptive Trade Practices Act”)

        o.      Indiana: Ind. Code §§ 24-5-0.5-1, et seq. (the “Indiana Deceptive Consumer

        Sales Act”)

        p.      Iowa: Iowa Code § 714H (the “Iowa Private Right of Action for Consumer

        Frauds Act”)

        q.      Kansas: Kan. Stat. §§ 50-623, et seq. (the “Kansas Consumer Protection

        Act”)

        r.      Kentucky: Ky. Rev. Stat. §§ 367.110, et seq. (the “Kentucky Consumer

        Protection Act”)

        s.      Louisiana: La. Rev. Stat. §§ 51:1401, et seq. (the “Louisiana Unfair Trade

        Practices and Consumer Protection Law”)

        t.      Maine: 5 Me. Rev. Stat. §§ 205, 213, et seq. (the “Maine Unfair Trade

        Practices Act”); 10 Me. Rev. Stat. §§ 1212, et seq. (the “Maine Uniform Deceptive

        Trade Practices Act”)

        u.      Maryland: Md. Code Com. Law §§ 13-301, et seq. (the “Maryland

        Consumer Protection Act”)

        v.      Massachusetts: Mass. Gen. Laws ch. 93A, §§ 1, et seq. (the “Massachusetts



                                             29
Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 30 of 36 PageID #:30



        Consumer Protection Act”)

        w.     Michigan: Mich. Comp. Laws §§ 445.903, et seq. (the “Michigan Consumer

        Protection Act”)

        x.     Minnesota: Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.

        (the “Minnesota Consumer Fraud Act”); Minn. Stat. §§ 325D.43, et seq. (the

        Minnesota Uniform Deceptive Trade Practices Act”);

        y.     Mississippi: Miss. Code §§ 75-24-1, et seq. (the “Mississippi Consumer

        Protection Act”)

        z.     Missouri: Mo. Rev. Stat. §§ 407.010, et seq. (the “Missouri Merchandise

        Practices Act”)

        aa.    Montana: Mont. Code §§ 30-14-101, et seq. (the “Montana Unfair Trade

        Practices and Consumer Protection Act”)

        bb.    Nebraska: Neb. Rev. Stat. §§ 59-1601, et seq. (the “Nebraska Consumer

        Protection Act”); Neb. Rev. Stat. §§ 87-301, et seq. (the “Nebraska Uniform

        Deceptive Trade Practices Act”)

        cc.    Nevada: Nev. Rev. Stat. §§ 598.0903, et seq. (the “Nevada Deceptive Trade

        Practices Act”)

        dd.    New Hampshire: N.H. Rev. Stat. §§ 358-A, et seq. (the “New Hampshire

        Consumer Protection Act”)

        ee.    New Jersey: N.J. Rev. Stat. §§ 56:8-1, et seq. (the “New Jersey Consumer

        Fraud Act”)

        ff.    New Mexico: N.M. Stat. §§ 57-12-2, et seq. (the “New Mexico Unfair

        Practices Act”)



                                           30
Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 31 of 36 PageID #:31



        gg.    New York: N.Y. Gen. Bus. Law §§ 349, et seq. (the “New York General

        Business Law”)

        hh.    North Carolina: N.C. Gen. Stat. §§ 75-1.1, et seq. (the “North Carolina

        Unfair Trade Practices Act”)

        ii.    North Dakota: N.D. Cent. Code §§ 51-15-01, et seq. (the “North Dakota

        Unlawful Sales or Advertising Act”)

        jj.    Ohio: Ohio Rev. Code §§ 4165.01, et seq. (the “Ohio Deceptive Trade

        Practices Act”)

        kk.    Oklahoma: Okla. Stat. tit. 15, §§ 751, et seq. (the “Oklahoma Consumer

        Protection Act”)

        ll.    Oregon: Or. Rev. Stat. §§ 646.608, et seq. (the “Oregon Unlawful Trade

        Practices Act”)

        mm.    Pennsylvania: 73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq. (the

        “Pennsylvania Unfair Trade Practices and Consumer Protection Law”)

        nn.    Puerto Rico: 10 P.R. Laws §§ 257, et seq. (the “Puerto Rico Fair

        Competition Law”)

        oo.    Rhode Island: R.I. Gen. Laws §§ 6-13.1, et seq. (the “Rhode Island

        Deceptive Trade Practices Act”)

        pp.    South Carolina: S.C. Code §§ 39-5-10, et seq. (the “South Carolina Unfair

        Trade Practices Act”)

        qq.    South Dakota: S.D. Codified Laws §§ 37-24-1, et seq. (the “South Dakota

        Deceptive Trade Practices and Consumer Protection Law”)




                                          31
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 32 of 36 PageID #:32



               rr.     Tennessee: Tenn. Code §§ 47-18-101, et seq. (the “Tennessee Consumer

               Protection Act”)

               ss.     Texas: Texas Bus. & Com. Code §§ 17.41, et seq. (the “Deceptive Trade

               Practices—Consumer Protection Act”)

               tt.     Utah: Utah Code §§ 13-11-1, et seq. (the “Utah Consumer Sales Practices

               Act”)

               uu.     Vermont: Vt. Stat. Ann. Tit. 9, §§ 2451, et seq. (the “Vermont Consumer

               Fraud Act”)

               vv.     Virginia: Va. Code §§ 59.1-196, et seq. (the “Virginia Consumer Protection

               Act”)

               ww.     Virgin Islands: V.I. Code tit. 12A, §§ 301, et seq. (the “Virgin Islands

               Consumer Fraud and Deceptive Business Practices Act”); V.I. Code tit. 12A,

               §§101, et seq. (the “Virgin Islands Consumer Protection Law”)

               xx.     Washington: Wash. Rev. Code §§ 19.86.020, et seq. (the “Washington

               Consumer Protection Act”)

               yy.     West Virginia: W. Va. Code §§46A-6-101, et seq. (the “West Virginia

               Consumer Credit and Protection Act”)

               zz.     Wisconsin: Wis. Stat. § 100.18 (the “Wisconsin Deceptive Trade Practices

               Act”)

               aaa.    Wyoming: Wyo. Stat. § 40-12-101, et seq. (the “Wyoming Consumer

               Protection Act”))

               Marriott failed to satisfy its obligations under the foregoing state statutes

concerning unfair and deceptive trade practices and consumer protection restrictions.



                                                   32
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 33 of 36 PageID #:33



               Marriott engaged in unfair and deceptive trade practices in connection with offering

for sale or selling consumer goods or services, in violation of the foregoing statutes, including:

               a.      failing to implement and maintain reasonable security and privacy measures

               to protect Plaintiff and the Statewide Class members’ Personal Identifying

               Information, which was a direct and proximate cause of the Data Breach;

               b.      failing to identify foreseeable security and privacy risks, remediate

               identified security and privacy risks, and adequately improve security and privacy

               measures following previous cybersecurity incidents, which was a direct and

               proximate cause of the Marriott Data Breach;

               c.      failing to comply with common law and statutory duties pertaining to the

               security and privacy of Plaintiff and the Statewide Class Members’ Personal

               Identifying Information, including duties imposed by the FTCA, 15 U.S.C. § 45,

               which was a direct and proximate cause of the Marriott Data Breach;

               d.      misrepresenting that it would protect the privacy and confidentiality of

               Plaintiff and the Statewide Class Members’ Personal Identifying Information,

               including by implementing and maintaining reasonable security measures;

               e.      misrepresenting that it would comply with common law and statutory duties

               pertaining to the security and privacy of Plaintiff and the Statewide Class Members’

               Personal Identifying Information, including duties imposed by the FTCA, 15

               U.S.C. § 45;

               f.      omitting, suppressing, and concealing the material fact that it did not

               reasonably or adequately secure Plaintiff and the Statewide Class Members’

               Personal Identifying Information; and



                                                     33
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 34 of 36 PageID #:34



                g.     omitting, suppressing, and concealing the material fact that it did not

                comply with common law and statutory duties pertaining to the security and privacy

                of Plaintiff and Statewide Class Members’ Personal Identifying Information,

                including duties imposed by the FTCA, 15 U.S.C. § 45 and the foregoing state

                consumer protection statutes.

                Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Identifying Information. Marriott’s misrepresentations

and omissions would have been important to a significant number of consumers in making

financial decisions.

                Had Marriott disclosed to Plaintiff and the members of the Statewide Classes that

its data systems were not secure and, thus, vulnerable to attack, Marriott’s business would have

suffered and it would have been forced to adopt reasonable data security measures and comply

with the law.

                Marriott violated the foregoing state consumer protection statutes, and recklessly

disregarded Plaintiff and the members of the Statewide Classes’ rights. Starwood’s previous

breach put it on notice or, at the very least, inquiry notice that its security and privacy protections

were inadequate.

                As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and the members of the Statewide Classes have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial




                                                      34
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 35 of 36 PageID #:35



accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Identifying Information.

                 As a direct and proximate result of Marriott’s negligence, Plaintiff and members of

the Class and Subclasses have been (and continue to be) injured and have suffered (and will

continue to suffer) the damages described above.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

     A.          Certifying this class action, appointing Plaintiff as Class representative, and

appointing her Counsel as Class Counsel;

     B.          Entering judgment in favor of Plaintiff and the other members of the Class and

Subclasses, and against Marriott under the legal theories alleged herein;

     C.          That Marriott’s wrongful conduct alleged herein be adjudged and decreed to violate

the Data Protection Statutes as asserted and that the Court issue an order enjoining the methods,

acts, or practices adjudged and decreed unlawful;

     D.          That Marriott’s wrongful conduct alleged herein be adjudged and decreed to violate

the Deceptive Trade Practice Statutes as asserted and that the Court issue an order enjoining the

methods, acts, or practices adjudged and decreed unlawful;

     E.          Awarding actual and compensatory damages in favor of Plaintiff and the members

of the Class and Subclasses, as provided by law, in an amount to be determined;

     F.          Awarding Plaintiff and members of the Class and Subclasses their reasonable costs

and expenses incurred in this action, including attorneys’ fees and expert fees, as provided by law;

     G.          Such other relief as this court may deem just and proper.




                                                      35
    Case: 1:18-cv-08007 Document #: 1 Filed: 12/05/18 Page 36 of 36 PageID #:36



                                       JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: December 5, 2018                    FREED KANNER LONDON & MILLEN LLC

                                            /s/ Michael J. Freed
                                           Michael J. Freed
                                           Steven A. Kanner
                                           Douglas A. Millen
                                           Brian M. Hogan
                                           2201 Waukegan Road, Suite 130
                                           Bannockburn, IL 60015
                                           Telephone: (224) 632-4500
                                           Facsimile: (224) 632-4521
                                           mfreed@fklmlaw.com
                                           skanner@fklmlaw.com
                                           dmillen@fklmlaw.com
                                           bhogan@fklmlaw.com

                                           Attorneys for Plaintiff




                                                 36
